418 F.2d 570
Kathryn Joyce EDWARDS, Plaintiff-Appellant,v.IMPERIAL CASUALTY AND INDEMNITY COMPANY, Defendant-Appellee.
No. 28144 Summary Calendar.
United States Court of Appeals Fifth Circuit.
November 6, 1969.

Gerald Sohn, Jacksonville, Fla., for appellant.
Lloyd C. Leemis, Jacksonville, Fla., Boyd, Jenerette & Leemis, Jacksonville, Fla., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that, in its present posture, this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 409 F.2d 804 (5th Cir. 1969), and Huth v. Southern Pacific Company, 417 F.2d 526 [Oct. 7, 1969].


2
At the time he entered summary judgment for appellee in this case, presumably the District Judge did not have available to him the decision of the Florida Court of Appeals in Dorrell v. State Fire and Casualty Company, 221 So. 2d 5 (April 1, 1969), decided only a few days before the motion was granted. Since we do not know on what governing principle or principles of law the motion was granted, we vacate the summary judgment and remand the case for further consideration in the light of Dorrell. On remand the appellant should be given opportunity to promptly amend the complaint to allege claims for coverage under any other clauses of the insurance policy than the clause raised in the original complaint.


3
Vacated and remanded.